Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 17-25) in the reply filed on 02/04/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, 17, 19-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diehl et al. (WO2014/028538A2, published 02/20/2014).
With regard to claims 1, 17, and 21, Diehl et al. teaches methods for detecting a target in a sample; methods for modulating the reporting intensity of a labeled target in a sample of fixed cells or tissues; methods for detecting the location of at least two targets in a sample; and related compositions (abstract). Diehl et al. teaches each target is detected, quantified, or bound to a single chain Fv proteins (see pg. 15, lines 12-15), which reads on monovalent tight antibody binder (MTAB) wherein MTAB is a monovalent antibody fragment.  Diehl et al. teaches the dye can be conjugated to the nucleic acid strand (i.e., ssDNA) by a functional group that allows for incorporation into the nucleic acid strand (see pg. 25, lines 15-20 and pg. 26, lines 1-10). Diehl et al. teaches the dynamic DNA complexes further comprise a single –stranded domain of about 2-15 nucleotides (nt), which partially hybridizes to the target to accelerate the initiation rates of the strand displacement reaction (see pg. 25, lines 10-15). Figures 1(A-B) and 2 depict applying at least two imager moieties (i.e., labeling probe) each capable of specifically binding to the docking moiety of the corresponding MTAB-DM, in series, batches or in parallel. Figure 6 depicts imaging the two imager moieties either in series, in batches, or in parallel.
With regard to claim 3, Diehl et al. teaches the association of multiple dyes simultaneously with molecular targeting agents (see pg. 36, lines 10-15). 
With regard to claim 4, Figure 5A-C depicts fluorescent images of samples labeled with dynamic DNA complexes comprising amplification ratios of 1x, 3x, and 9x. Figure 6 also depicts round 1, round 2, and round 3 of batches. 
With regard to claim 5, Diehl et al. teaches to produce an increase in one measurable quantity compared to the response caused by control composition (see pg. 11, lines 12-14).
With regard to claim 6, Diehl et al. teaches gel electrophoresis (see pg. 30, lines 6-7).

With regard to claim 10, Diehl et al. teaches monoclonal antibody (see pg. 16, lines 23-25).
With regard to claim 17, it is noted that the claim is directed to a kit. The claim recites the docking moiety is capable of specifically binding an imager moiety directly or indirectly via an intermediate moiety is intended use. The recitation of intended use of the claimed kit must result in a structural difference between the claimed kit and the prior art. Diehl et al. teaches the nucleic acid strand (see above) reads on the docking moiety being capable of binding to the intermediate, as claim 17 (steps a and b) does not recite a positive recitation of comprising an intermediate. 
With regard to claim 19, Diehl et al. teaches the recited MTAB-DM (see above), which reads on capable of binding at least two different target-recognizing antibodies with an affinity of from about 1 fM to 1 nM.
With regard to claim 20, Diehl et al. teaches in Figure 6 exchange imaging employing the reagents. 
With regard to claims 23-24, Diehl et al. teaches the association of multiple dyes simultaneously with molecular targeting agents (see pg. 36, lines 10-15). 
With regard to claim 25, Figure 5A-C depicts fluorescent images of samples labeled with dynamic DNA complexes comprising amplification ratios of 1x, 3x, and 9x. Figure 6 also depicts round 1, round 2, and round 3 of batches. 
Response to Arguments
Applicant’s arguments filed 09/23/2020 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1, 3-10, 17, 19-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9944972B2 in view of Diehl et al. (WO2014/028538A2, published 02/20/2014). 
Patent No. 9944972B2 (‘972) recites a method comprising contacting a sample being tested for the presence of one or more targets with one or more target-specific binding partners, wherein each of the target-specific binding partners is linked to a docking strand, and wherein target specific binding partners of different specificity are linked to different docking strands to produce one or more target bound to one or more target-specific binding partners and claim 10 recites that the target specific partner is an antibody or an antibody fragment. Claim 3 recites nucleic acid strands.  Patent No. ‘972 does not recite a monovalent antibody fragment. 
Diehl et al. has been discussed in the above rejection. It would have been obvious to have employed the reaction of Patent No. ‘972 with a monovalent antibody fragment of Diehl et al. because it would have been obvious to use the monovalent antibody fragment to bind to the primary antibody. One would have a reasonable expectation of success in using the fragment because it was well recognized to attach the fragment with single stranded nucleic acid for hybridization. 
Claims 1, 3-10, 17, 19-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10190151B2 in view of Diehl et al. (WO2014/028538A2, published 02/20/2014).

Diehl et al. has been discussed in the above rejection. It would have been obvious to have employed the reaction of Patent No. ‘151 with a monovalent antibody fragment of Diehl et al. because it would have been obvious to use the monovalent fragment to bind to the primary antibody. One would have a reasonable expectation of success in using secondary antibody fragment because it was well recognized to attach the fragment with single stranded nucleic acid for hybridization. 
Claims 1, 3-10, 17, 19-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-71 of U.S. Patent No. 10294510B2 (‘510) in view of Diehl et al. (WO2014/028538A2, published 02/20/2014).
Patent No. ‘510 recites a method comprising (1) contacting a sample being tested for the presence of one or more targets with one or more target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands. Claim 37 recites complementary nucleotides. Patent No. ‘510 does not recite a monovalent antibody fragment.
Diehl et al. has been discussed in the above rejection. It would have been obvious to have employed the reaction of Patent No. ‘510 with a monovalent antibody fragment of Diehl et al. because it would have been obvious to use the fragment to bind to the primary antibody. One 
Claims 1, 3-10, 17, 19-21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-81 of copending Application No. 16357099 (reference application) in view of Diehl et al. (WO2014/028538A2, published 02/20/2014). 
Application No. 16357099 recites a kit for testing a sample for the presence of at least two targets, comprising: at least two target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands; and at least two imager strands, capable of binding to a respective docking strand linked to a different target-specific binding partner and comprising a signal emitting moiety and a cleavable moiety; and a reagent for cleaving the cleavable moiety or modifying or removing the signal emitting moiety. Application No. 16357099 does not recite monovalent antibody fragment.
Diehl et al. has been discussed in the above rejection. It would have been obvious to have employed the reaction of Application No. 16357099 with a monovalent antibody fragment of Diehl et al. because it would have been obvious to use the fragment to bind to the primary antibody. One would have a reasonable expectation of success in using secondary antibody fragment because it was well recognized to attach the fragment with single stranded nucleic acid for hybridization. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-10, 17, 19-21 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, and 23 of copending Diehl et al. (WO2014/028538A2, published 02/20/2014). 
Application No. 16117194 recites a method for imaging of at least one target in a sample comprising:(a) providing at least one target-recognizing antibody directly bound to a docking strand, wherein the docking strand is a single-stranded nucleic acid; (b) providing a first blocker strand that hybridizes to the docking strand over a first region, but not over its full length or the full length of the docking strand; (c) providing an imager strand that hybridizes to the docking strand at least in the region of the docking strand that does not hybridize to the blocker strand, wherein the imager strand is labeled with a detectable label; (d) allowing the imager strand to hybridize to the docking strand, displacing the blocker strand; and (e) determining whether the target-recognizing antibody has bound to the target. Application No. 16117194 does not recite monovalent antibody fragment.
Diehl et al. has been discussed in the above rejection. It would have been obvious to have employed the reaction of Application No. 16117194 with a monovalent antibody fragment of Diehl et al. because it would have been obvious to use the fragment to bind to the primary antibody. One would have a reasonable expectation of success in using the fragment because it was well recognized to attach the fragment with single stranded nucleic acid for hybridization. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Response to Arguments
Applicant’s arguments have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection. For the reasons stated above, the claims are rejected under the nonstatutory double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635